NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FERNANDO CRUZ VILLEDA,                           No.   16-73718

                Petitioner,                      Agency No. A200-694-727

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Fernando Cruz Villeda, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to reopen or reconsider and

his motion for administrative closure. Our jurisdiction is governed by 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen or

reconsider, and we review de novo constitutional claims and questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The agency did not err, abuse its discretion, or violate due process in

denying Cruz Villeda’s motion to reopen, where the new evidence he sought to

introduce confirmed that his period of incarceration statutorily barred him from

establishing the good moral character required for cancellation of removal. See

8 U.S.C. §§ 1101(f)(7), 1229b(b)(1)(B); Ramirez-Munoz v. Lynch, 816 F.3d 1226,

1228 (9th Cir. 2016) (reopening requires “prima facie case of eligibility” for relief

sought); Gomez-Lopez v. Ashcroft, 393 F.3d 882, 885-86 (9th Cir. 2005)

(incarceration in a California county jail constituted confinement to a penal

institution for purposes of 8 U.S.C. § 1101(f)(7)); Arreguin-Moreno v. Mukasey,

511 F.3d 1229, 1233 (9th Cir. 2008) (counting pre-trial detention credited against

the sentence imposed upon conviction); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim). Cruz Villeda contends

that Arreguin-Moreno was wrongly decided, but a three-judge panel cannot

overrule circuit precedent in the absence of an intervening decision from a higher

court or en banc decision of this court. See Avagyan v. Holder, 646 F.3d 672, 677

(9th Cir. 2011).


                                          2                                     16-73718
      The agency did not err or violate due process in treating Cruz Villeda’s

motion as a request for both reopening and reconsideration, where the motion

included contentions that the IJ had committed errors of fact and law. See 8 U.S.C.

§ 1229a(c)(6)(C); Mohammed, 400 F.3d at 792.

      Construed as a motion to reconsider, the agency did not err, abuse its

discretion, or violate due process in denying Cruz Villeda’s motion as untimely,

where he filed the motion more than 30 days after the final order of removal, and

has not established that any statutory or regulatory exception applies. See 8 U.S.C.

§ 1229a(c)(6)(B); 8 C.F.R. §§ 1003.23(b)(1), (b)(4); Lata, 204 F.3d at 1246. The

agency did not err or abuse its discretion in concluding that equitable tolling of the

filing deadline was not warranted, where Cruz Villeda failed to comply with

Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and the alleged ineffective

assistance of counsel was not plain on the face of the record. See Tamang v.

Holder, 598 F.3d 1083, 1090-91 (9th Cir. 2010).

      To the extent Cruz Villeda challenges the IJ’s July 18, 2014 order, we lack

jurisdiction to consider those contentions because this petition for review is not

timely as to that order. See 8 U.S.C. § 1252(b)(1).

      Cruz Villeda establishes no error in the agency’s administrative closure

determination, where it denied based on the factors applicable at the time of its

decision. See Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 891 (9th Cir. 2018).


                                          3                                    16-73718
      The record does not support Cruz Villeda’s contentions that the agency

ignored evidence or arguments or that it was not neutral. See Najmabadi v. Holder,

597 F.3d 983, 990 (9th Cir. 2010); Rivera v. Mukasey, 508 F.3d 1271, 1276 (9th

Cir. 2007).

      In light of this disposition, we do not reach Cruz Villeda’s contentions

regarding continuous physical presence. See Simeonov v. Ashcroft, 371 F.3d 532,

538 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         4                                   16-73718